7 F.3d 222
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Erwin Donnell BULLOCK, Plaintiff-Appellant,v.David A. GARRAGHTY;  Kenneth L. Osborne;  L. E. Nelson,Defendants-Appellees.
No. 92-6624.
United States Court of Appeals,Fourth Circuit.
Submitted:  April 28, 1993.Decided:  September 22, 1993.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.
Erwin Donnell Bullock, Appellant Pro Se.
Robert Harkness Herring, Jr., Assistant Attorney General, for Appellees.
E.D.Va.
AFFIRMED.
Before WILKINSON and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Erwin D. Bullock appeals a judgment in favor of the Defendants in his 42 U.S.C. § 1983 (1988) action.  Bullock claimed that his rights to procedural due process under  Wolff v. McDonnell, 418 U.S. 539 (1974), were violated.


2
A jury trial was held.  Bullock testified that he did not receive notice of the rescheduling of his disciplinary hearing.  Although prison officials were unable to produce a copy of the notice, they testified one must have been sent, and offered reasons supporting that contention.  All other witnesses arrived at the hearing.  Standard prison procedure required that a notice be given and that reviewing authorities insure that prisoners received the notice.  Also, such notices are not typically kept.  The jury resolved the conflict in the testimony in favor of the Defendants.


3
Such credibility determinations are within the sole province of the jury and are not susceptible to review.   United States v. Saunders, 886 F.2d 56 (4th Cir. 1989);   Pigford v. United States, 518 F.2d 831 (4th Cir. 1975).  Accordingly, we affirm the judgment of the district court.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED